     Case 2:20-cv-00517-JTM-DMD Document 48-2 Filed 02/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION NO. 20-517
         Plaintiff                        *
                                          *
VERSUS                                    *     JUDGE MILAZZO
                                          *
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *
PARISH, DANNY CULPEPER. AND               *     JURY DEMAND
KEITH CANIZARO                            *
            Defendants                    *
******************************************************************************

                                  NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that Defendants’ Motion to Compel Discovery is set for

submission on February 24, 2021 at 11:00 a.m. before the Honorable Dana M. Douglas, United

States Magistrate Judge for the Eastern District of Louisiana.

                                      Respectfully submitted,

                                      MILLING BENSON WOODWARD L.L.P.

                                                     Collings________________
                                      s/ Chadwick W. Collings ________________
                                      Chadwick W. Collings, T.A.             # 25373
                                      Henry M. Weber                         # 35374
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:    (985) 292-2001
                                      E-mail:       ccollings@millinglaw.com
                                      Attorneys for Defendants

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on February 9, 2021,
                                            Page 1 of 2
     Case 2:20-cv-00517-JTM-DMD Document 48-2 Filed 02/09/21 Page 2 of 2




by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                __s/ Chadwick W. Collings___
                                                 Collings___
                                    Chadwick W. Collings




                                           Page 2 of 2
